

115 HR 4338 IH: Chuck Osier Burial Benefits Act
U.S. House of Representatives
2017-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4338IN THE HOUSE OF REPRESENTATIVESNovember 9, 2017Ms. Tenney introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to authorize the Secretary of Veterans Affairs to furnish
			 urns for the remains of certain veterans whose remains are placed in
			 non-traditional resting sites.
	
 1.Short titleThis Act may be cited as the Chuck Osier Burial Benefits Act. 2.Department of Veterans Affairs provision of urns for remains of certain veterans whose remains are placed in non-traditional resting sitesSection 2306(d) of title 38, United States Code, is amended by adding at the end the following new paragraph:
			
				(6)
 (A)In lieu of furnishing a headstone or marker under this subsection to a deceased individual described in subparagraph (B), the Secretary shall furnish, upon request and at the expense of the United States—
 (i)an urn made of any material to signify the individual’s status as a veteran, in which the remains of such individual may be placed at private expense; or
 (ii)a commemorative plaque signifying the individual’s status as a veteran. (B)A deceased individual described in this subsection is an individual—
 (i)who served in the Armed Forces on or after April 6, 1917; (ii)who is eligible for a headstone or marker furnished under paragraph (1) (or would be so eligible but for the date of the death of the individual); and
 (iii)whose remains were cremated and are placed in a non-traditional resting site. (C)In this paragraph, the term non-traditional resting site means a site of interment or inurnment other than a national cemetery, a State veterans’ cemetery, a tribal cemetery, or a private cemetery..
		